TO BE PUBLISHED

               ' Ouyrrmr~ Courf of                     rufurk
                               2008-SC-000850-KB


                                                             DATE
KENNETH W. LAMPE                                                        MOVANT



V.                             IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                           RESPONDENT



                              OPINION AND ORDER


      Movant, Kenneth W. Lampe, was admitted to the practice of law in the

Commonwealth of Kentucky on April 21, 1998. His bar roster address is 6006

Wagram Way, Louisville, Kentucky 40222, and his KBA Member Number is

87091 . Movant was suspended from the practice of law in this Commonwealth

on January 12, .2005; for failure to comply with his Continuing Legal

Education requirements . Movant was suspended another 120 days on

January 19, 2006, for a number of violations of the Rules of Professional

Conduct. I Movant was disciplined again on May 22, 2008, with suspension for

180 days for several violations of the Rules of Professional Conduct . 2 Having



1 Kentucky Bar Ass'n u. Lampe, 183 S.W.3d 171 (Ky. 2006) .
2 Lampe u. Kentucky Bar Assn, 253 S.W.3d 64 (Ky. 2008).
become CLE compliant, 3 and having served out his two suspensions, Movant

applied for reinstatement, pursuant to SCR 3 .510, on November 18, 2008.

      SCR 3.510 requires the applicant to submit an application for

reinstatement accompanied with certain fees : a $250.00 filing fee with the

Kentucky Bar Association ; an additional filing fee of $1,250.00, payable to the

Kentucky Office of Bar Admissions ; all unpaid costs and fees (if any) from the

previous orders of suspension (a 1,350 .00) ; and a cash or corporate surety bond

in the amount of $2,500.00, to secure the costs before the KBA, the Character

and Fitness Committee, or the Office of Bar Admissions . Said sums were

tendered with the application for reinstatement . The Character and Fitness

Committee's bill for costs was ~ 1,353 .75, which was paid out of the $2,500 .00

cash bond.

       The Character and Fitness Committee reviewed the application and

recommended to the Board of Governors that the application for reinstatement

be granted on the condition that Movant participate in the KBA's Office of Bar

Counsel's Ethics and Professionalism Enhancement Program in April of 2010 .

The Board of Governors found no pending matters or further impediments to

reinstatement and adopted the Character and Fitness Committee's

recommendation to reinstate Movant by a vote of 16-0, with two recusals . The

costs of the Bar Association, as certified by the Executive Director, were

  1,266 .12 .


3 By letter in the record from the Executive Director of the KBA, dated October 6,
   2009, the applicant has satisfied his CLE requirements through June 30, 2010 .
     SCR 3 .510(3) allows this Court to reinstate Movant to the practice of law,

or to deny the application for reinstatement. Movant has become compliant

with his Continuing Legal Education requirements, has served both

disciplinary suspensions, and has satisfied the Character and Fitness

Committee, as well as the Board of Governors, of his fitness to practice law in

this Commonwealth . We agree with the Board's recommendation . Therefore,

      IT IS HEREBY ORDERED THAT :

      1 . The Movant, Kenneth W. Lampe, is hereby reinstated to the practice

         of law in this Commonwealth;

      2 . Movant shall participate in the KBA's Office of Bar Counsel's Ethics

         and Professionalism Enhancement Program in April of 2010 ; and

      3 . Movant is directed to pay the balance of the costs not covered by the

         posted cash bond, in the amount of $119 .87, for which execution may

         issue from this Court upon finality of this Opinion and Order.

      All sitting . All concur.

      ENTERED : MARCH 18, 2010 .